                      IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF TENNESSEE AT GREENEVILLE

                          CRIMINAL MINUTES:     Motion Hearing

USA v       EMORY Q. JACKSON                              Date:      05/24/21

Case No.     CR-2-20-65                       Time   1:03 p.m.    To   1:15 p.m.

            Honorable J. RONNIE GREER, U.S. District Judge, Presiding

          Kathy Hopson                                  Karen Bradley
          Deputy Clerk                                  Court Reporter

Plaintiff's Attorney(s)                         Defendant's Attorney(s)

Nikki Himebaugh                                  Kateri Dahl / Meghan Gomez

RE:

Defendant’s 2nd Motion to Continue Jury Trial [Doc. 88] - GRANTED



ORDER TO ENTER




      Case 2:20-cr-00065-JRG-CRW Document 89 Filed 05/24/21 Page 1 of 1 PageID #: 294
